 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       BEAU BANGERT,                                   No. 2: 17-cv-1667 KJN P
12                        Plaintiff,
13             v.                                        ORDER
14       COUNTY OF PLACER, et al.,
15                        Defendants.
16

17            On February 13, 2019, an informal telephonic hearing was held to address whether the

18   settlement agreement filed in this action precludes plaintiffs from filing a second citizen’s

19   complaint. Julia Reeves appeared on behalf of defendants. Mark Merin and Paul Masuhara

20   appeared on behalf of plaintiffs.

21            For the reasons stated at the hearing, the undersigned finds that the settlement agreement

22   does not preclude plaintiffs from filing a second citizen’s complaint.1

23            IT IS SO ORDERED.

24   Dated: February 20, 2019

25
     Bang1667.cc
26
27
     1
        Plaintiffs’ counsel concede that they will not be able to file additional legal actions or claims
28   regarding the issues raised in the second citizen’s complaint, or the handling of that complaint.
                                                        1
